On. Petition for Rehearing.
Morris, J.
10. Appellees have filed an earnest and able brief on their petition for rehearing, in which they seek a recon sideration of the questions decided adversely to their contentions. It is especially urged that manifest error appears in the decision that an appellate court, in determining the alleged insufficiency of the evidence to support a general verdict, may consider the special findings of the jury, on one or more of several issues joined.
It is insisted that Evansville, etc., Traction Co. v. Spiegel (1912), 49 Ind. App. 412, 94 N. E. 718, 97 N. E. 949, cited with approval in the original opinion, is not an authority *424binding on this court, especially Avhen considered in connection Avith the dissenting opinion of Hottel, J., concurred in by Pelt, J. Regarding this contention it is sufficient to say that Avhile no petition to transfer Avas filed in that case, and Avhile it Avas not considered by this court previous to the original hearing of this cause, Ave did not on such hearing oAerlook the reasoning of the dissenting opinion in the Spiegel case, yet, nevertheless, Ave are of the opinion that the rule declared in the majority opinion in that case is the correct one. It is further claimed that Staser v. Hagan (1889), 120 Ind. 207, 228, 21 N. E. 211, 22 N. E. 990, supports appellees’ contention and they note the folloAving paragraph appearing in that opinion: “The motion is for a neAV trial, assigning as a reason that the verdict of the jury is not supported by the evidence. In such case the attention of the court is not called to the interrogatories and the ansAvers thereto, but it is directed to the evidence in the cause. It is the duty of the court to examine the evidence, and if it supports the general verdict the motion should be overruled, Avithout any regard to the manner in Avhich the ansAvers to interrogatories are made.” On the same page Avhere the above paragraph is found, the court uses the folloAving language: “In a case like this, Avhere there is nothing in the record to indicate that the jury did not base its verdict upon the charge ivhich the evidence tends to support, Ave think it Avholly immaterial Avhether the ansAvers to interrogatories addressed to another branch of the case are supported by the evidence or not supported. If the general verdict is supported by the evidence, in such case, the motion for neAV trial, assigning for reason that the verdict is not supported, should be overruled.” (Italics ours.) As stated in the original opinion, there Avas, in Staser v. Hagan, supra, no conflict between the special and general findings. No question Avas there presented of the sufficiency of the evidence to sustain the general verdict on one issue, Avhere the jury had specially found for appellant on another. As *425stated in that opinion, on page 227: “It is not claimed that the answers to these interrogatories are in conflict with the general verdict, but it is contended by the appellants that the answers to the interrogatories are not supported by the evidence. It is contended that such an open disregard of the evidence, in particular and material things, as is exhibited in this case, inexorably undermines the general verdict, and requires that it should be set aside as an unsupported verdict.” We are satisfied that nothing decided in that case is in conflict with 'our original holding here.
Appellees urge upon our consideration a declaration found in the first opinion delivered in Lake Erie, etc., R. Co. v. McFall (1904), 72 N. E. 552, reading as follows: “Appellant’s counsel argue that the evidence is insufficient, on the assumption that the answers to interrogatories serve the purpose of excluding the hypothesis that negligence existed with reference to providing a sufficient spark arrester. The rule in this court is that, on assignments of grounds for a new trial which question merely the sufficiency or legal effect of the evidence, the court will not consider answers to interrogatories.” Following the above, appears this declaration: “But even upon the hypothesis of the correctness of .the jury’s answers to interrogatories, we think that the case was made out.” The above opinion affirming the judgment, was delivered on November 29, 1904. Subsequently a rehearing was granted and a new opinion reversing the judgment, was handed down on December 5, 1905. Lake Erie, etc., R. Co. v. McFall (1905), 165 Ind. 574, 76 N. E. 400. This opinion omits the declaration on which appellees here rely, and fails to determine that question, though presumably presented by the record. Inasmuch as the apparent authority of the first opinion was rendered null and void by the granting of the petition for a rehearing, we fail to perceive how it can be seriously urged that we should now be bound by a declaration found in an opinion that was, afterward, without dissent, discarded by the *426court. What the court, ou rehearing might have held had it been deemed necessary or proper to determine the question, must remain a matter of speculation. It is significant however, that only two years after the delivery of the first opinion in the McPall case, in National Biscuit Co. v. Wilson (1907), 169 Ind. 442, 82 N. E. 916, this court, without dissent, declared the rule which we have followed in our original opinion. In the meantime, there was but one change in the personnel of the bench, Dowling, J., having been succeeded by Montgomery, J.
Appellees also call our attention to Chicago, etc., R. Co. v. Kennington (1890), 123 Ind. 409, 24 N. E. 137; Board, etc. v. O’Connor (1894), 137 Ind. 622, 35 N. E. 1006, 37 N. E. 16; and Cleveland, etc., R. Co. v. Miller (1905), 165 Ind. 381, 391, 74 N. E. 509. A consideration of these cases impels the conclusion that nothing therein decided conflicts with our original determination in this case, and to which we adhere. We have again considered the other questions presented by appellees’ petition, but are satisfied that the conclusions assailed are correct. Petition for rehearing overruled.
Note. — Reported in 107 N. E. 675; 109 N. E. 193. As to insane delusions affecting testamentary capacity, see 12 L. R. A. 161; 27 L. R. A. (N. S.) 62; L. R. A. 1915 A 458. As to the effect of belief in spiritualism upon testamentary capacity, see 15 L. R. A. (N. S.) 674. Eor the weight of nonexpert opinions as to sanity or mental capacity, see 38 L. R. A. 745. See, also, under (1) 38 Cyc. 1915 Anno. 1902-new; (2) 40 Cyc. 1271; (3) 40 Cyc. 1339; 38 Cyc. 1927; (4) 38 Cyc. 1913 Anno. 1930-96; (5) 36 Cyc. 1153; (6) 40 Cyc. 1011; (7) 40 Cyc. 1283, 1335; (8) 17 Cyc. 142; 40 Cyc. 1038; (9) 40 Cyc. 1023; (10) 3 Cyc. 348; (11) 38 Cyc. 1921; (12) 40 Cyc. 1004; (13) 38 Cyc. 1930; (14, 17, 18) 40 Cyc. 1013; (15) 38 Cyc. 1926; (16) 40 Cyc. 1013, 1031; (19) 40 Cyc. 1149; (20, 26) 40 Cyc. 1144; (21) 40 Cyc. 2555; (22, 23, 24) 40 Cyc. 1031; .(25) 3 Cyc. 348; 40 Cyc. 1358.